              Case 3:18-cv-04954-CRB Document 211 Filed 03/29/21 Page 1 of 5




 1   Daniel C. Girard (State Bar No. 114826)
     dgirard@girardsharp.com
 2   Jordan Elias (State Bar No. 228731)
 3   jelias@girardsharp.com
     GIRARD SHARP LLP
 4   601 California Street, Suite 1400
     San Francisco, California 94108
 5
     Tel: 415-981-4800
 6   Fax: 415-981-4846

 7   [Additional counsel appear on signature page]
 8
     Attorneys for Plaintiff Elizabeth A. Bally
 9
10
11
                                    UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
13
14
     ELIZABETH A. BALLY, Individually and On         )   Case No.: 3:18-cv-04954-CRB
15   Behalf Of All Others Similarly Situated,        )
                                                         Assigned to the Hon. Charles R. Breyer
                                                     )
16                  Plaintiff,                       )
                                                     )   PLAINTIFF’S ADMINISTRATIVE MOTION
17          vs.                                      )   TO FILE UNDER SEAL PORTIONS OF
18                                                   )   PLAINTIFF’S MEMORANDUM OF POINTS
     STATE FARM LIFE INSURANCE                       )
     COMPANY,                                            AND AUTHORITIES IN OPPOSITION TO
19                                                   )   STATE FARM’S MOTION TO EXCLUDE
                                                     )   DECLARATION AND TESTIMONY OF
20                  Defendant.
                                                     )   SCOTT J. WITT AND EXHIBITS THERETO
21                                                   )
                                                     )   N.D. Cal. Local rules 7-11 and 79-5(e)
22                                                   )   Judge: Hon. Charles R. Breyer
23                                                   )
                                                     )   No Hearing Date Set Pursuant to L.R. 7-11(c)
24
25
26
27
28

                                                 1
                     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                    Case No. 3:18-cv-04954-CRB
                 Case 3:18-cv-04954-CRB Document 211 Filed 03/29/21 Page 2 of 5




 1   TO THE COURT, THE PARTIES, AND THEIR COUNSEL OF RECORD:
 2           PLEASE TAKE NOTICE that Plaintiff will and hereby does move the Court, pursuant to Civil
 3   Local Rule 79-5(e), for an administrative order to file under seal the following:
 4                  Portions of Plaintiff’s Memorandum of Points and Authorities in Opposition to State
 5                   Farm’s Motion to Exclude Declaration and Testimony of Scott J. Witt; and
 6                  Exhibits 2 and 3 to the Declaration of Joseph M. Feierabend.
 7   Plaintiff files this motion to comply with the Stipulated Protective Order (Dkt. 54) and Civil Local Rule
 8   79-5. Pursuant to Civil Local Rules 79-5(e) and 7-11(c), no hearing date has been set.
 9                                        Material to Be Filed Under Seal
10           Paragraph 11.3 of the Stipulated Protective Order prohibits a party from filing in the public
11   records any Protected Material without written permission from the Designating Party or a court order
12   secured after appropriate notice to all interested persons.
13           Materials Designated by Defendant
14           Defendant State Farm has designated materials as “CONFIDENTIAL” under the Stipulated
15   Protective Order in this case and the Protective Order entered at Dkt. 37 in a similar case involving
16   nearly identical allegations filed in the Western District of Missouri, captioned Vogt v. State Farm Life
17   Insurance Company, Case No. 2:16-CV-04170-NKL. Plaintiff’s counsel in this case represented the
18   plaintiff in Vogt since that case’s inception.
19           Plaintiff’s Memorandum of Points and Authorities in Opposition to State Farm’s Motion to
20   Exclude Declaration and Testimony of Scott J. Witt references certain information and testimony that
21   was designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” under the Stipulated Protective
22   Order in this case and under the Protective Order in Vogt.
23           Exhibit 2 to the Declaration of Joseph M. Feierabend is a 2014 Email from Rusty Hendren,
24   which has been designated by State Farm as “CONFIDENTIAL” under the Stipulated Protective Order
25   in this case and under the Protective Order in Vogt.
26           Exhibit 3 to the Declaration of Joseph M. Feierabend is a 2001 Memorandum from Shane Jent,
27   which has been designated by State Farm as “CONFIDENTIAL” under the Stipulated Protective Order
28   in this case.

                                                  2
                      PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                     Case No. 3:18-cv-04954-CRB
              Case 3:18-cv-04954-CRB Document 211 Filed 03/29/21 Page 3 of 5




 1          As the Designating Party, State Farm must file a declaration pursuant to Local Rules 79-5(e)(1)
 2   and (2) establishing that the designated material is sealable. Plaintiff takes no position on whether these
 3   documents or portions thereof should remain under seal.
 4          Pursuant to Civil Local Rule 79-5(d)(1), the following attachments accompany this motion:
 5          1.      Declaration of Joseph M. Feierabend in Support of Plaintiff’s Administrative Motion to
 6                  Seal;
 7          2.      An unredacted version of Plaintiff’s Memorandum of Points and Authorities in
 8                  Opposition to State Farm’s Motion to Exclude Declaration and Testimony of Scott J.
 9                  Witt;
10          3.      A redacted version of Plaintiff’s Memorandum of Points and Authorities in Opposition
11                  to State Farm’s Motion to Exclude Declaration and Testimony of Scott J. Witt;
12          4.      Unredacted versions of Exhibits 2 & 3 to the Declaration of Joseph M. Feierabend; and
13          5.      A proposed order that identifies the documents sought to be sealed.
14
15
16   Dated: March 29, 2021                         GIRARD SHARP LLP
17
                                               By: /s/ Daniel C. Girard
18
                                                  Daniel C. Girard (State Bar No. 114826)
19                                                dgirard@girardsharp.com
                                                  Jordan Elias (State Bar No. 228731)
20                                                jelias@girardsharp.com
                                                  601 California Street, Suite 1400
21
                                                  San Francisco, California 94108
22                                                Tel: 415-981-4800
                                                  Fax: 415-981-4846
23
24                                                 Norman E. Siegel (admitted pro hac vice)
                                                   siegel@stuevesiegel.com
25                                                 Ethan M. Lange (admitted pro hac vice)
                                                   lange@stuevesiegel.com
26                                                 Lindsay Todd Perkins (admitted pro hac vice)
27                                                 perkins@stuevesiegel.com
                                                   STUEVE SIEGEL HANSON LLP
28                                                 460 Nichols Road, Suite 200

                                                 3
                     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                    Case No. 3:18-cv-04954-CRB
     Case 3:18-cv-04954-CRB Document 211 Filed 03/29/21 Page 4 of 5




                                 Kansas City, Missouri 64112
 1
                                 Tel: 816-714-7100
 2                               Fax: 816-714-7101

 3                               John J. Schirger (admitted pro hac vice)
                                 jschirger@millerschirger.com
 4
                                 Matthew W. Lytle (admitted pro hac vice)
 5                               mlytle@millerschirger.com
                                 Joseph M. Feierabend (admitted pro hac vice)
 6                               jfeierabend@millerschirger.com
 7                               MILLER SCHIRGER, LLC
                                 4520 Main Street, Suite 1570
 8                               Kansas City, Missouri 64111
                                 Tel: 816-561-6500
 9                               Fax: 816-561-6501
10
                                 Attorneys for Plaintiff Elizabeth A. Bally
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      4
          PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                         Case No. 3:18-cv-04954-CRB
             Case 3:18-cv-04954-CRB Document 211 Filed 03/29/21 Page 5 of 5




 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that on March 29, 2021, I electronically filed the foregoing document using the
 3   CM/ECF system, which will send notification of such filing to all counsel of record registered in the
 4   CM/ECF system. I also caused copies of the under seal documents to be served via electronic mail on
 5   counsel of record for Defendant.
 6
                                             /s/ Daniel C. Girard
 7                                           Daniel C. Girard

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                    PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   Case No. 3:18-cv-04954-CRB
